Defendant's counsel having developed on cross examination, that Leister's testimony was in conflict with that given by him at the preliminary hearing before the magistrate, I think it was competent to allow this witness to explain the inconsistency. State v. Suber, 82 S.C. 159,63 S.E., 684. It was permissible for him to state that he had been threatened and was afraid to tell the truth before the magistrate. But over objection of defendant's counsel, the learned trial Judge permitted the witness to go much further than the statement of the substantive fact that he had been threatened and was afraid when testifying at the preliminary hearing. He was allowed to go into all the details, permitting the jury to infer that the defendant was a party to this effort to suppress evidence, when there was no foundation in the testimony to connect the defendant with the alleged intimidation. The fact that defendant paid the fine imposed upon her son, Dick Phillips, does not warrant the inference that she thereby sanctioned what he had done, as it is perfectly natural for a mother to render such assistance to a son although she may disapprove of his conduct.
For these reasons, I agree that a new trial should be had.
MR. CHIEF JUSTICE BAKER and MESSRS. ASSOCIATE JUSTICES FISHBURNE and OXNER concur.